DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Arveson on 8/22/22.

The application has been amended as follows: 

Claim 1: An injection molding apparatus comprising:
a first mold and a second mold;
an ejector plate provided on the first mold to reciprocate and configured to eject an injection molded object between the first mold and the second mold, wherein the ejector plate moves between a standby position and a separation position to which the ejector plate is moved from the standby position to press the molded object to separate the molded object from the first mold; and
a sensor device having including:
a moving sensor detachably attached to the ejector plate, and configured to detect a position of the ejector plate,
a fixed sensor located on the first mold to detect the moving sensor, and detachably attached to the ejector plate, wherein the moving sensor and the fixed sensor are provided to face each other in the standby position, and
a mounting device allowing the fixed sensor and the moving sensor to be detachably attached to the first mold and the ejector plate, respectively, wherein the mounting device includes a mounting bracket fixedly disposed on the fixed sensor and the moving sensor.
Claim 3: Canceled

Claim 4: Canceled

Claim 5: The injection molding apparatus of claim [[4]]1, wherein the mounting device further includes [[:]]
a mounting bracket fixedly disposed on the fixed sensor and the moving sensor; and
a mounting magnet coupled to the mounting bracket, the mounting magnet allowing the fixed sensor and the moving sensor to be detachably attached to the first mold and the ejector plate, respectively. 

Claim 6: The injection molding apparatus of claim 5, wherein when an attractive force of the mounting magnet is released, the moving sensor and the fixed sensor movable are allowed to [[move]] detach.

Claim 8: The injection molding apparatus of claim [[4]] 1, wherein the mounting device includes a first mounting bracket and a second mounting bracket fixed to the fixed sensor and the moving sensor, and
the fixed sensor includes:
a first fixed sensor body fixed to the first mounting bracket and a second fixed sensor body protruding from the first fixed sensor body toward the ejector plate; and
a first sensor located on a lower surface of the second fixed sensor body.

Claim 10: Canceled 

Claim 11: The injection molding apparatus of claim [[3]] 1, wherein the first mold includes:
a core forming one surface of a cavity configured to form an injection object;
a stand supporting the core; and
a base spaced apart from the stand to form an accommodation space that allows the ejector plate to be movable,
wherein the fixed sensor is provided to be located on the base.

Claim 12: The injection molding apparatus of claim [[4]] 1, wherein the mounting device includes a mounting magnet having one surface come into contact with a lower surface of the fixed sensor and an other surface come into contact with a contact target surface of the first mold or the ejector plate.

Claim 13: The injection molding apparatus of claim [[4]] 1, wherein the mounting device includes:
a mounting bracket including an insertion space and a cover covering the insertion space, and fixedly disposed on the sensor device; and
a mounting magnet disposed in the insertion space, the mounting magnet disposed to be hidden by the cover without being exposed to an outside.

Claim 14: The injection molding apparatus of claim [[4]] 1, wherein the mounting device includes an adhesive.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior arts of record are Amezawa and Cao. Amezawa demonstrated a similarly situated sensor (57) [0057, 0058] and Cao demonstrated a mount for a position sensor, however, neither reference placed both the moving and fixed part of the sensor on mounts such that they came into alignment when in the standby position. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342. The examiner can normally be reached 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARMAND MELENDEZ/Examiner, Art Unit 1742